Case 17-11389 Doc 33 Filed 01/07/19 Page 1 of 19

December 31, 2018

Mr. William P. Miller
Bankruptcy Administrator
101 S. Edgeworth Street
Greensboro, NC 27401

Re: Bankrgptcv Case No.: 17-11389 - l.isa Richardson Henderson

Dear Mr. Miller:

 

l am writing you because l have a serious suspension regarding the manner, in which, my bankruptcy case
is being handled by the Trustee Ms. Anita Trox|er and attorney Tommy Blalock is not on the up-and-up.
|'m not sure how these matters are handled, but l do know that my case has indications of fraud.

l spent all weekend researching how the Creditors should be ranked and paid on a monthly basis. Ms.
Trox|er and attorney Tommy Blalock are in some wired agreement that is costing me almost $30,000 plus
in fees and interest. |f you look over my case, | was in debt for only SSG,OUO give or take a few hundred.
This year l paid an extremely high rate of $1,875 on a salary of $45,000 year and | didn't start working
until May 15, 2018, l was on Workers' Comp only receiving $1,900 monthly (Jan-Feb.). To make matters
worse, the rate is going up to $2,550 a month, which is almost my entire check of $2,775.80 after taxes
and deductions, leaving only $225.,&€) each month.

l drive over 94 miles one-way to Raleigh each day to work, $225.80 will not allow me the ability to continue
to work in Raleigh. l notice that Ms. Trox|er and Mr. Blalock are not following the Bankruptcy Rules and
Regulations, as it relates to my case and potentially maybe many others. My priority “secured" Creditors
have not been paid according to the Chapter 13 Rules & Regulations. ln fact, Ms. Trox|er paid non-secured
funds, attorney Blalock, and herself prior to paying the secured creditors.

This action has cost me 3 months of late payments to the l\/lortgage Company, which clearly incurs
penalties, interest, and fees that were unnecessary, unfair and crimina|. l noticed that Ms. Trox|er paid
my former mortgage company DiTech $7,617.06 and the new company Caliber Home $2,335.24 fora total
of $9,952.30. These payments are not listed on Caliber Home's bill statement. l have documentation that
will show that when my case was filed l was 12 months behind for a total of $12,000. Since, Ms. Trox|er
has gotten involved my mortgage has increased up to §§8,49234. l only owed $122,000+ on the
principle of the loan plus an outstanding $12,000 for a total of 5134,000 (give or take). lf you added up,
what |'m supposed to pay back to the Creditors, its well over $30,000 above and beyond the original
$50,000 l started out owing, these payments will equal 583,?5€.), not including the $10K lump-sum, l
dropped-off to the Chapter 13 office (hand-delivered) on December 21st at 8:30 a.m.

| am being cheated, railroaded, and charged exuberant interest/fees that Ms. Trox|er is either paying
herself or getting kickbacks. Not to mentioned, she paid the attorney his entire fee on April 30, 2018,
before paying the mortgage company, which is a secured priority debt. in 2018 l paid $22,550.01 and
expected to pay $61,200 over the next 24 months, plus l paid a lump»sum of 510,000.00 to Ms. Trox|er
on December 21, 2018, which was not entered into the National Data Center website until l sent an email
to l\/Ir. Blalock regarding feeling cheated out of my monies and the payment not being processed on

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 2 of 19

December 21, 2018, which should have been done that same day, considering the certified cashier's check
was delivered at 8:30 a.m.

There is something very crooked about my case and potentially every case that Ms. Tox|er and Mr. Blalock
are handling. Therefore, |'m requesting an audit be conducted on my account immediate|y! Ms. Trox|er
is paying those that are not secured first and allowing the penalties, interest, and fees for secured loans
to compile, thus costing me more.

I thought filing Chapter 13 was a way to payoff what | owe, not penalize, devastate, and attempt to destroy
my financial wellbeing. |f you don’t feel action is necessary or required from your office, l will be forced
to seek legal action against the Agency, Ms. Trox|er, and Mr. Blalock for misrepresentation and fraud.

l pray this letter reaches both you and Ms. Susan W. in good health. By-the-way l received an automated
email from NDC, around 1 o'c|ock or so this morning, stating that $10,000.00 was entered, deducted, and
reentered again into my account. Please note: | sent a letter to the Honorable Judge Kahn regarding my
concerns (attached for your information).

lf you need to reach me, please feel free to contact me on my mobile phone.

Lisa R. Henderson
Debtor

(443) 820-6573 mobile
(910) 828-4093 home
(919) 733-0825 work

Cc: Susan W., Bankruptcy Administrator (assigned case)

621 Martin Street, P.G. Box 1044, Biscoe, NC 27209-1044

_2_

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 3 of 19

December 28, 2018

The Honorable Judge Benjamin A. Kahn
U.S. Bankruptcy Court

l\/liddle District of North Carolina

P.O. Box 26100

Greensboro, NC 27402-6100

Re: Bankruptcy Case No.: 17-11389 - Lisa Richardson Henderson

Dearludge Kahn:

l am writing you because l have a serious problem with the manner that my Bankruptcy case is being
handled by the Trustee Ms. Anita Troxler and attorney Tommy Blalock. |'m not sure how these matters
are handled, but l do know everyone has someone they report to (i.e., supervisor).

Let me layout what has happened | reached out to my attorney, Mr. Blalock to request that he contact
the Trustee's office, to enable me to pay a 310,000.00 lump sum on December 10, 2018. After waiting
two weeks and not hearing anything, | decided to call l\/ls. Troxler’s office personal|y, on December 20,

2018, to inquire about Mr. Blalock's inquiry on my behalf.

l\/ls. Troxler never takes ca||s, therefore, l spoke with l\/|s. Rogers regarding my request. lVls. Rogers, in
turn, placed me on hold to ask l\/ls. Troxler about the lump-sum request from l\/lr. Blalock. |V|s.Rogers
stated ”i\/ls. Tox|er said he mentioned it informally while at court but there is no email or written
statement regarding your request.” That's when l asked |\/ls. Rogers, ”Why did you pay Mr. Blalock the
full amount of his fees up front and now he's not very responsive to me (the client)?"

|Vls. Rogers stated that l haven't heard that about Mr. Blalock before but we pay him over several months.
After checking the website that statement isn’t true. i\/lr. Blalock was paid $4,200.00 in a lump sum
payment on April 30, 2018, prior to paying the creditors. | was also told that Mr. Blalock met his
responsibility to me when he filed the paperwork and that he is no longer required to assist in my case

Someone owes a very clear explanation regarding charging $4,500 to only file paperwork!

l assume my statement regarding l\/lr. Blalock's lack of response upset lV|s. Trox|er, therefore, my payment
of $10K was not processed timely, not entered into the National Data Center system, which has a 3:00
p.m. deadline to be entered the same-day. l personally dropped-off the payment to the Chapter 13 Office
at 500 W. Friendly Avenue, Suite 200 at 8:30 a.m. on December 21, 2018. After checking the NDC website
on December 21 evening and December 28, 2018, at 5:40 a.m. l notice that my payment had not been
entered and that lVls. Troxler did not follow the Rules & Regulations related to posting of payments

l found discrepancies and l would like an audit of my account, immediately from an outside source, and
an explanation 1) why l\/ls. Troxler paid herself and |Vlr. Blalock prior to paying the Creditors? 2) What
should | do when my attorney is non-responsive (after receivingfullpayment4/30/18)? And 3) lt appears
that payments are not being processed properly and promptly 4) lt is evident that my Creditors did not
receive payment until April 2018, which caused me to receive interest fees and late payment charges.

 

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 4 of 19

These are serious allegations, which are very noticeable and disturbing l believe that all cases under lVls.
Trox|er should be audited. Hopefully, you’ll see what l'm seeing and do what is necessary to correct a
potentially serious on-going problem. That's why my 2019 payments jump from $1,875 to $2,550 a
month, which is clearly above and beyond what should be paid considering I only received $2,700 a month
in salary after taxes.

| will await you response prior to contacting the local media and/or other government entities.~ l enclose
for your review and information the email chain from Mr. Blalock, a copy of $10,000.00 ”certified” check,
and the accounts ledger for my case.

Lis R. Henderson
Debtor

(443) 820-6573 mobile
(910) 828-4093 horne
(919) 733-0825 work

621 Martin $treet, P.O. Bax 1044, Biscoe, NC 27209-1044

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 5 of 19

Henderson, Lisa

 

From: Tommy S. Blalock, l|| <tblalock@blalocklawoffices.com>
Sent: ` Friday, December 28, 2018 9:14 Al\/i

To: Henderson, Lisa

Subject: RE: Lump Sum Payment

Lisa,

l have been advised that your payment should post sometime today so you should be able to check NDC tonight to
verify that it has posted.

As far as yourJanuary payment goes, you can wait to make that payment until the Trustee re-calculates what it will need
to be based on the lump sum payment, and based on my conversation with the Trustee, she should be able to let us

know that sometime next week.

Tommy S. Blalock, |il

Blalock Law Offices, P.A.

620 Green Valley Road, Suite 209
Greensboro, North Carolina 27408
(336) 274-2343
tb|alock@blalock|awoffices.com

CONF|DENT|AL|TY NOT|CE: This e-mail message, including any attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited. if you are not the intended recipient please contact the sender by reply e~mail and destroy all

copies of the original message.

----- Original l\/lessage-----

From: Henderson, Lisa <lhenderson@ncuc.net>

Sent: Friday, December 28, 2018 8:10 AM

To: Tommy S. Blalock, lIl <tb|alock@blalocklawoffices.com>
Cc: lhenders@gmail.com

Subject: RE: Lump Sum Payment

|mportance: High

|\/lr. Blalock,

l called the Trustee's office yesterday (Thursday, December 27th) and spoke again with lV|s. Rogers. To my surprise, Ms.
Troxler has not entered my payment of $10,000.00 into the NDC system, This is unacceptab|e, considering l dropped~off
the payment on December 21, 2018, hand-delivered at 8:30 a.m. |'m writing a letter to the ludge letting him know
about the handling of my payment, request he appoint a new Trustee, and request my account be reviewed.

|'m extremely disappointed in the manner this payment has been handled and will be contacting Ms. Troxler’s
supervisor to see why this payment was not processed on December 21, 2018, in a timely manner considering what time

l dropped it off.

Sincerely,

 

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 6 of 19

Lisa Henderson

----- Original i\/iessage-----

From: Henderson, Lisa

Sent: Friday, December 21, 2018 11:50 AM

To: Tommy S. Blalock, iii <tbiaiock@blaiocklawoffices.com>
Cc: ihenders@gmaii.com

Subject: RE: Lump Sum Payment

Ok. Thank you.
Lisa

--~--Originai i\/iessage -----
From: Tommy S. Blalock, ill [maiito:tbiaiock@biaiockiawoffices.com]

Sent: Friday, December 21, 2018 11:26 AiVi
To: Henderson, Lisa <ihenderson@ncuc.net>
Subject: RE: Lump Sum Payment

Hi Lisa,

Thank you for updating me. l had not yet heard from the Trustee but ijust got off the phone with her after seeing your
email about making the lump sum payment. She has your file on her desk and is she said it would be fine for her to
recalculate to lower your payment based on the lump sum payment you made. But she said she probably won't get to it
until after Christmas and she should be back in touch with you and l by the first week in January to let us know what
your payment can reduce to starting in lanuary and advised that you shouldn't make a payment until you hear from her
in early lanuary so you will know what payment to make.

Tommy S. Blalock, iii

Blalock Law Offices, P.A.

620 Green Valley Road, Suite 209
Greensboro, North Carolina 27408
(336) 274-2343
tbialock@bialockiawoffices.com

CONF|DENTIAL|TY NOTICE: This e-maii message, including any attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited if you are not the intended recipient please contact the sender by reply e-mail and destroy ali

copies of the original message.

----- Original Message-----

From: Henderson, Lisa <|henderson@ncuc.net>

Sent: Friday, December 21, 2018 10:27 AlVl

To: Tommy S. Blalock, iii <tbialock@biaiocklawoffices.com>
Cc: ihenders@gmaii.com

Subject: Lump Sum Payment

Good morning Mr. Blalock,

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 7 of 19
Attached is confirmation of my lump sum payment for your information
Sincere|y,
Lisa

Lisa Henderson

Administrative Assistant to:

Commissioners ToNoia Brown-Biand, Daniel Ciodfe|ter, and Chariotte i\/iitcheli North Carolina Utiiities Commission
4325 i\/iaii Service Center

Raleigh, NC 27699

P (919) 733-0825 F (919) 715-5970

ihenderson@ncuc.net

 

E-maii correspondence to and from this address may be subject to the North Carolina Pubiic Records Law and may be
disclosed to third parties by an authorized state officiai.

 

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 8 of 19

Account Ledger
Case 1711389 Debtor1 LiSA R|CHARDSON HENDERSON Trustee TROXLER,AN|TA JO KlNLAW(GREENSBORO. NC)

Filter By Aii Claims

Aii Payees

Receipts & Disbursements

8000 S

6000 5

4000 5

2000 5

03

 

l/'20l8

DATE PAlD

V

12/06/2018
1 1/30/2018
1 uab/2018
11/30/2018
1 1/30/2018
1 1/30/2015
11/30/2018
11/30/2018
1 1105/2015
10/31/2018
10/31/2018
10/31/2018
10/31/2018
10/31/2018
10103/201 a

09/28/2018

09/28/201 8

m

5

§

N
cLAiM NuMB
ER
§

l
1_2
g
2
2
g
§
§
5

 

3/2018

CHECK NUMB
ER

890678

890857

890857

892039

892039

891286

891286

888929

889555

889555

889113

889113

887266

887444

©NAIDNA£DATACENTER

RECElPTS

 

W w w
a a a
~ § g
; ln LD
NAME OF PARTY
N/A

ANiTA JO KlNLAW TROXLER

BRANCH BANKiNG & TRUST COMPANV
BRANCH BANKiNG 81 TRUST COMPANV
U S BANK TRUST NA

U S BANK TRUST NA

HEATHERSTONE A CONDOMiNlUM
HEATHERSTONE A CONDOMlNlUM

NlA

ANiTA .iO KlNLAW TROXLER
HEATHERSTONE A CONDOMlNlUM
HEATHERSTONE A CONDOMiNlUM
BRANCH BANKiNG & TRUST COMPANY
BRANCH BANKiNG & TRUST COMPANY
NlA

ANiTA JO KlNLAWTROXLER

BRANCH BANKiNG 81 TRUST COMPANY

Aii Transactions

 

co
o
§
r~

Al| Time

DISBURSEMENTS

 

00 w 00

a a a

~ § §

g O'» O
DESCR|PT|ON

(8) CASHlER'S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(94) AMOUNT DlSBURSED TO CREDlTOR
(95) iNTEREST

(94) AMOUNT DISBURSED TO CRED|TOR
(94) AMOUNT DlSBURSED TO CRED|TOR
(94) AMOUNT DISBURSED TO CREDlTOR
(94)AMOUNT D|SBURSED TO CREDITOR
(8) CASHIER‘S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(94) AMOUNT DISBURSED TO CRED|TOR
(94) AMOUNT DlSBURSED TO CREDiTOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(95) iNTEREST

(8) CASH|ER'S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(94) AMOUNT DISBURSED TO CREDlTOR

`ll/2018

AMOUNT

$1875.00

-$242 , 92

-$175,73

-$34,94

~$2335.24

-$510.02

~$19.05

-$152.42

$1875.00

-$20. 55

-$107,42

-$17.‘|9

~$109_32

-$39. 05

$1875.00

~$130.93

~$101,21

 

iZ/Z(llB

 

 

DATE FAiD
v

09/28/201 8

09/28/2018

09128/201 8

09/28/2018

09/06/2018

08/31/2018

08/31/2018

08/31/2018

08/31)'2018

08/31/201 8

08/31/2018

08/071201 8

07/31/2018

07/31/2018

07/31/2018

07/31/2018

07/31/2018

07/31/2018

07/05/2018

06/29/2018

06/29/2018

06/29/201 8

06/29/2018

06/29/201 8

06/29l2018

06/29/2018

06/06/201 8

05/31/2018

05/31/2018

05/31/201 8

05/31/2018

05l31/2018

05/07/201 8

O4/30I201 8

04/30/2018

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 9 of 19

CLAlM NUil/|B
ER

li'\§

1_.\

lui

|<.h

lN

y._\

lui

iU`\

lk“§

|.~

lf\>

|l_h

ll\)

\_t

l(l'\

lU'i

li§

ltn

CHECK NUMB

ER

887444

887591

887691

887868

885715

885715

885529

8861 56

885974

885974

883776

883962

883962

884230

884230

884404

882057

882244

882244

882583

882683

882504

882503

880324

88051 1

880511

880776

880776

878633

878815

NAl\/lE OF F’ARTY

BRANCH BANKiNG & TRUST COMPANY
DlTECH FlNANC|AL LLC

DlTECH FlNANClAl_ LLC
HEATHERSTONE A CONDOMIN|UM

N/A

BRANCH BANKiNG & TRUST COMPANY
BRANCH BANKiNG & TRUST COMPANY
AN|TA JO KlNLAW TROXLER
HEATHERSTONE A CONDCMlNlUM
DlTECH FiNANC|AL LLC

DlTECH FlNANCiAL LLC

NlA

ANiTA JO KlNLAW TROXLER

BRANCH BANKiNG & TRUST COMPANY
BRANCH BANKiNG & TRUST COMPANY
DlTECH FiNANCiAL LLC

DlTECH FlNANC|AL LLC
HEATHERSTONE A CONDOM|N|UM

N/A

ANiTA JO KlNLAW TROXLER

BRANCH BANKiNG & TRUST COMPANY
BRANCH BANKiNG & TRUST COMPANY
HEATHERSTONE A CONDOM|N|UM
HEATHERSTONE A CONDOM|N|UM
DlTECH FlNANCIAL LLC

DlTECH FiNANCiAL LLC

NlA

ANiTA JO KlNLAW TROXLER

BRANCH BANKiNG & TRUST COMPANY
BRANCH BANKiNG & TRUST COMPANY
DlTECH FlNANClAL LLC

DlTECH FiNANC|Al_ LLC

NlA

ANiTA JO KlNLAW TROXLER

BRANCH BANK|NG & TRUST COMPANY

DESCR|PT|ON

(95) lNTEREST

(94) AMOUNT DiSBURSED TO CREDiTOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(8) CASHIER’S CHECK FROM DEBTOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(95) lNTEREST

(92) TRUSTEE FEE

(94) AMOUNT DiSBURSED TO CREDITOR
(94) AMOUNT DiSBURSED TO CREDITOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(8) CASHlER'S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(94) AMOUNT DiSBURSED TO CRED|TOR
(95) lNTEREST

(94) AMOUNT DiSBURSED TO CRED|TOR
(94) AMOUNT D'lSBURSED TO CRED|TOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(8) CASHlER'S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(94) AMOUNT DiSBURSED TO CRED|TOR
(95) lNTEREST

(94) AMOUNT DiSBURSED TO CRED|TOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(94) AMCUNT DiSBURSED TO CREDITOR
(94) AMOUNT DiSBURSED TO CRED|TOR
(8) CASH|ER'S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(94) AMOUNT DiSBURSED TO CRED|TOR
(95) INTEREST

(94) AMOUNT DiSBURSED TO CREDITOR
(94) AMOUNT DiSBURSED TO CREDlTOR
(8) CASH|ER‘S CHECK FROM DEBTOR
(92) TRUSTEE FEE

(95) |NTEREST

AMOUNT

833 62

-$232.15

-$1274.70

-$97. 77

$1875.00

-$73.78

-$37. 62

-$130.93

*$80. 89

$1355.12

~$1 92.04

$1 875.00

-$130.93

~$31.67

-$39.00

-$122.06

-$1495.30

-$51.44

$1875.00

~$159,85

~$128.98

'$35.99

M79.S4

~$29.99

~$284.95

-$1163.93

$1875,00

~$121.47

~$125.83

-$39,14

~$1163.90

~$284.95

$1875.00

-$500. 93

-$180.53

 

  
     
     
   
     
     
     
     
    
   
  
   
  
   
  
   
  
 

Case 17-11389 Doc 33 Filed 01/07/19 Page 10 of 19

DATE PAiD CLA|M NUMB CHECK NUMS
NAME OF PARTY DESCR|PTlON

AMOUNT
V ER ER
04/30/2018 l 879055 DlTECH FiNANClAL LLC (94) AMOUNT DiSBURSED TO CRED|TOR `$1164.11
04/30/2018 12 879055 DlTECH FiNANClAL LLC (94) AMOUNT DiSBURSED TO CRED|TOR -$285.00
04/30/2018 3 8000166 lNTERNAL REVENUE SERV|CE (94) AMOUNT DiSBURSED TO CRED|TOR ~$770.06
04/30/2018 3 8000165 lNTERNAL REVENUE SERVICE (95) iNTEREST -$55.55
04/30/2018 Q 878794 TOMMY S BLALOCK ill ESQ (90) ATTORNEY FEE ~$4200.00
04/03/2018 N/A (8) CASH|ER‘S CHECK FROM DEBTOR $1875.00
03/06/2018 NlA (8) CASHlER‘S CHECK FROM DEBTOR $1875.00
02/06/2018 N/A (8) CASH|ER‘S CHECK FRO|V| DEBTOR $1875.00
01/05/2018 N/A (6) MONEY ORDER FROM DEBTOR $1000.00
01l05/2018 NlA

(6) MONEY ORDER FROM DEBTOR $875.00

 

 

  
  
 
     
     
 
 
  
  
  
  
  
    
  
   
   
  
  
    
     
   
  
      

Case 17-11389 Doc 33 Filed 01/07/19 Page 11 of 19

Cla l m Deta ll @NAHONALDATACENTER

Case 1711389 Debtori LiSA RlCHARDSON HENDERSON
Trustee TROXLER, ANiTA JO KlNLAW (GREENSBORO, NC)

CLA|M DETAlL CLA|M AMOUNTS

Ciaim Number 0 Ciaim Amount $4,200.00
Ciaim Description ATTORNEY FEE Scheduled $4,200.00

. Amount

Claim Type Code M m $0 00
ciass _T _pe PRioRiTY p§§‘,lqelt '
Des°"p '°n c ii i iv i $0 00
Class Type Code P Aici)'ic?u(reila a ue '
Levei 19

Principai Paid $4,200.00

Commenf Principai owed $0.00
ACCOUni Number Principai Due $0.00
Reference Number 654298 Amount
UCi interest Rate % 0.0000
Cla|‘m F"ed Date ln'lere$l palCl $0.00
interest Due $0.00
Amount
CREDITOR INFORMAT|ON Trustee Percent 0.0000
Creditor Name TOMMY S BLALOCK iii ESQ a
Maiiing Address BLALOCK LAW OFF|CES PA FLAGS
620 GREEN vALLEY RD sTE 209 No`CheCk
oREENSBoRo, NC 27408 indicator
Sto Disburse
Contact Name mdlléator
Phone Number (336) 274-2343 Con,dnuing
Creditor Number 142319 indicator
Re_serve
PAYMENT HiSTORY indicator
ci-iECK N PAYMENT
DATE NAi\/iE oi= PARTY DESCRiPTioN TOTAL
Ui\/iBER AMOUNT

04/30/2018 878794 TOMMY S BLALOCK lll ESQ (90) A`l'l'ORNEY FEE $4200.00 $4,200.00

  

 

Case 17-11389 Doc 33 Filed 01/07/19 Page 12 of 19

December 20, 2018

l\/is. Anita Jo Kiniaw Troxler
Trustee

Chapter 13

500 W Friendly Avenue, Suite 200
Greensboro, NC 27401-6129

Re: \ Enciosed Lump~Sum Payment for Case #17-11389
Lisa R. Henderson

Dear i\/is.'Troxler,

ijust spoke with |\/ls. Rogers regarding my inability to pay the 52,550 a month beginning in January 2019,
and wanted to pay a lump-sum of $10,000.00 on my case to lower the amount i’ii be subjected to pay
on January 7, 2019. l had mentioned this to my attorney Mr. Blalock but apparently your office had no
written documentation to confirm my request of December 10, 2018.

Please let me know at your earliest convenience what my expected payment should be, after you
receive the cashier's check, which l will drop off on December 21, 2018.

Sincereiy,

Lisa R. Henderson
(443) 820~6573 cell
(910) 828-4093 horne

ANiTA JO l'\'ll\ll_Al-"‘J TP\OXLER
CHAPTER 13 STAND|NG TRUSTEE
GF$EENSBORO, NC

nga z z aaa

}d`

aeci;i\/ED a’r_`§{_\;___.

PC\ C;Cv/S le,OC@vUG

 

 

Q€ 13 01 19

   

loc33 Filed 01/07 9 Pa

a §§ _s,.,,oammnm¢s § v w §§ seize iam ...,;§.§§ …

2 = u§_,=,
m > z_zm § § §§ §§ e:m_<_§_.r m_.>§.zw .,>§. §

Ok§qu@

 

§§ §QSE

EVA

 

    

>EE~ 3
am § ><m mem §

U§Q USE:_QS. Nr §§ 7 .2 mid
0 co emma o max §§
20 ~§_@~\EN@

Woo@.»§ ¢.. occoom:w

 
    

 

§§
>ZHQGZ.H 1111 wobcc.cc.§a

ll\il\l.\li

 

memo Z:Z_§.U if w §§

 

§33 ~ .W,…m…wwze§

 

Z §§

 

t . ...i , illiil.lll\ll

 

 

 

 

>`».

 

RETURN SERV|CE ONLY
CA|_l B

Dallas TX 75261-9063
NMLS ID 15622

 

7-759-92910~0011667-004»000-01¢>000~000

LiSA R HENDERSON
PO BOX 1044
B|SCOE NC 27209-1044

Bankruptcy Nlessage

Our records show that you are a debtor ln bankruptcy We are sending
this statement to you for informational and compliance purposes only. lt
is not an attempt to collect a debt against you.

|f your bankruptcy plan requires you to send your regular monthly mortgage
payments to the Trustee, you should pay the Trustee instead of us. Please
contact your attorney or the Trustee if you have questions

if you want to stop receiving statements write to us.

 

Account information

  
 

Outstanding Principal
interest Rale
Prepayment Penalty

  

$121,856.66

 

 

 

HOME LO§&§%T§#&BM§§‘°“TSB“€ 33 Filed 01/07/19 P

KtFKl;t§tN lAl lui‘i Ul' nt'<.lN t :i_) uL)\.»u\v\\;mr

eilé§§,?r%§i _‘$`§/‘?§'/`2%'1`§

if you have questions or concerns about your statement
Please contact us at 1-800-401-6587 between the hours of
9:OOam and S:OOpm, Monday through Friday (CST), or email
us by logging in to your account at

myaccount.ca!igerhomeloans,com and selecting "Contact Us.”

 

 

 

    
    

 

Account Number 9805302206
Post-Petition Payment Date 01l1/19
Post-Fetition Payment Amount $3,085.06
property Address: 8753 HAVSHED LN
COLUMB|A MD 21045
Expianation of Payment Amount (Posi-Peririon Payment).
Pn'ncipal $353.52
interest $535.07
Escnow (Taxes and lnsurance) $275.52
Regu|ar Monthly Payment $1,164.11
Past Unpaid Amount $1,920.95
Total Fees and Charges $0.00
$3,085.06

Total Payment Amount

The Payment Amount does not include any amount that was past due before
you filed forbankmpicy.

 

Transaction Activity (11/14/18 - 1211 3/18)
Unapplied

 

Date Description Tra! nsa:g?“ Prindpal lnteresl Escrow Charges Funds Fees

12-10~2018 Mortgage Payment 51,165.70 $327.08 $561.51 3277.1 1 $0.00 $0. 00 $0.00
12<10-2018 Morlgage Payment $1,165.70 $328.57 5560.02 5277,1 1 S0.00 $0.00 $0.00
12-10-2018 Single item Reoeipt 53.84 $O.DO $0.00 $0.00 S0.00 $3.84 $0.00

Paid Year
to Data

$1,627.95
$2,815.00
$1 ,385.55

$0.00
$1 ,397.93
$7,226.43

Recently
Paid
$655.65
51 ,121 .53
$554.22
$0.00
$513.86
$2,845.26

‘Past Payments Breakdown:

Principal

interest

Escrow (Taxes and Insurance)
Fees

Partiai Payment (Unapplied)*
Total

 

 

  

$510.02
$742.17
$14,581.17

Paid Last Month
Total Paid During Bankruptcy
Current Balance

   
    
     
 

Summary of Amounts Past Due Before Bankruptcy Filing (Pre-Petition Arrearage)

This box simws amounts that were past due when you tiled for bankruptcy lt may also
include other allowed amounts on your mortgage loan. The trustee is sending us the
payments shown here. These are separate from your regular monthly mortgage
payment

 
   

is s a amen may not show recent paymen you sent to the Trustee that
the Trustee has not yet forwarded to us. Please contact your attorney or the
Trustee if you have questions

‘Partial Payments: Any partial payments that you make are not applied to
your mortgage, but instead are held in a separate suspense account unless
your loan is cunent, prepaid, or a daily simple interest loan. lt you pay the
balance of a partial payment the funds will then be applied to your mortgage

 

  
 

   

PLEASE WR|TE YOUR ACCOUNT NUMBER ON YOUR CHECKAND RETURN THE BOTTOM FORTlON

Payment Date

01/01/19

A¢:count Number

9805302206

 

LISA R HENDERSON
PO BOX 1044
BlSCOE NC 27209-1044

CAL|BER HOME LOANS, INC.
P.O. BOX 650856
DALLASl TX 75265'0856

 

ll your bankruptcy plan requires you to send your regular §
r'lonlhiy mortgage paymenls to the Trustee, do not send your §
yment to us. |nsl~ead. you should send your payment to lhe§

hi

l

   

 

 

 

lnternet Reprint

Additional

principal $ _
Additional $
Escrow ,
Total Amount 3
Enc|osed ,

 

 

.ror:k_h'o;\ if 1.0.' s costner ri\roizrvt.trro;<

Fax i‘umhcrs: Qucstious about 'I`ax:

Ii`\"t PORTAN'i ' C

rul

Payments*:
P.O. Box 650856

Payments - Overnight*:
Caliber Home Loans

Fax payoff requests: l-405~608»2003 Phone: 1~844~815-6406

Dal|as, TX 75265.0856 Attn: Lockbox Operations 650856 P.O. Box 9209

2701 East Grauwylcr Rd., BLDG l Coppell, 'I`X 75019~9210

lrving TX 75061
Correspondeuce Address: Questions about Propcrty Insurance: Questions about Mortgage lnsurance: Spanish to English 7-l-l or 1_888-777-5861
P.O. BOX 24610 Phone: 1-866-825-9268 P.O. Box 272556 TT¥ 10 Voi¢;e 7_1-! or 1-800-735-2989
Oklahoma City, OK 73124 P.O. Box 7731 Oklahomu City, OK 73137-2556

Springfield, OH 45501

Noticcs of Error, chucsts for Information or Quulit`rcd Writtcn Requests must be sent to: P.O. Box 270415, Oklahoma City, OK 73137. Please include your specific concern
or question and account numbcr.

Oregon Residents: Residential mortgage loan servicers arc regulated by the Oregon Division ofFinancial Regulation. To tile a complaint, call (866) 814~9710

or visit littp://dh'.oregonlgov

Caliber Home Loans, lnc., mortgage servicer, is registered with the Supcn`ntendcnt of thc New York State Dcpartment oi`Financial Services. Borrowers have the right to

tile complaints about the servicer with the New York State Department of Financial Services. You may obtain timber information f`rorn the New York State Departmcnt
of Fimmcial Services by calling the Department`s Consumer Help Unit at l-877-BANK~N¥S or by visiting the Departrnent‘s website at bttp://www.dfs.ny.gov.

Ii\-IPORTANT PAYMENT INFO RM ATION

 

Payment Options*: Caliber Home Loans, Ine. provides you the following options for making your loan payments

- Mail; P.O. Box 650856, Dalla$, TX 75265-0856

- Pay<by-phone**: l-800-40l~6587

“ A fee may apply for this service.
Payment Int'ormat’lon: Additional Amount: Please designate how you want additional funds to be applied; we will apply them as directed provided your account is current.
if your account is curreni, undesignatecl funds will be applied per the terms ofyour mortgage loan documents Regardless of the amount stat'.rs, principal prepayments
will only be applied to your account if your contract allows for prepayments,
Your payment is credited on the day it is received at ourpayment center. ltis not credited the day it is postmarked Payments made by check are processed electronically
by using the information listed on the check. Payments by check authorize us to create a one-time electronic funds transfer and process the paymentas either a paper
check or electronic drafl. The check will not be returned to you. If the check does not clear at the time it is presented for pmcessing, we may attempt to withdraw funds
from your account electronically one or more times Postdated checks will be processed on the date they are received. Allowable fees may apply for returned or

rejected payments

Notice ofNegative Information: We may report information about your account to the Crcdit Bureaus. Late payment, missed payments, other defaults, or bankruptcy filing
on your account may be reflected in your credit report

*If your bankruptcy plan requires you to send your regular monthly mortgage payments to the Trustee, do not send your payment to us. lnstead, you should
send your payment to the Trustee,

lNSURANCE/PROPERTY TAX IN FORMATI ON

 

Insurance Requirements: The terms of your loan require that you maintain homeowncr’s insurance coverage We suggest that you consult your insurance company to
determine these coverage amounts Flood insurance is required for all properties located in a Special Flood Hamrd Area as designated by FEMA. Policy Infor'mation: To
protect our mutual interests, the mortgage clause of your policy must include the following Caliber Home Loam lSAOA, P.O. Box 7731, Springt'leld, OH 4550!. You
may also mail or farr a copy oi` the declaration page to our office (l-`ax # 1»937»525-4120). For insurance questions you can reach our insurance Department at 1-866~825~92()8.

Property: In the event of damage to your home, notify your insurance agent. After the claim has been Eled, please contact us at 1~866-940~2335 so that we may guide
you through this process You can also write to us at Insurance Claims, Caliber Home Loans, P.O. Box 6501, Spn`ngt'ield, OH 45501~6501.

Loans with Escrowed Tax: For Tax questions call l-844-815~6406. If your pmperty taxes are paid from an escrow account with us and you receive a tax bill, please
forward thebill immediatelyto the following address: Caliber Home Loans, lnc., P.O. Box 9209 Coppell, TX 75019~9210. Pleasebe sure to write your loan number on the
bill. You may also l`ax current tax bills to our Tax Dcpartment at 1-509-797-8974. Evidencc ot` payment for delinquent taxes should be l`axcd to 8!7-826-1258.

 

FEE SCHEDL§LE (L VLESS Llr\lll`ED BY STATE LAW ()R YOUR B.»\.\`KRUPTCY PROCEED!NC)

 

Appraisal Fec (up to): 51,200.00 Late Fees: Varics Rclease/ Reconveyancc Fec (up to): $600.00
Assumption Fee: Varies 011¢ Tim€ ACH (“P 10)1 53~50 Retumed Cheek Fce: Varies
Bankruptcy Attomey Fces: Varies Parfial Releas_e (“P t°): 5500~00 Subordination (up to): 5250.00
Bmkers nice opinion (up ro); 3250.00 §§ls‘§§§“§§;§§§s“(‘§;'m): 530`00 ride search (up m): 5500.00
CEMA Documcnt Fcc (Non-Calibcr to Caliber): $500.0() prepayman penalty Va\.ies Vacnm Properry Registration (up to); Sl l,OO0.00
CEMA Document Fee (Caliber to Calibcr): 5250.00 property msp¢c¢ion (up m); 530_00 Wistem Union (up to): $l 5.00
Fax F€ei 55~00 Propcrty Prescrvation: Vaxies *‘*May bc subject tochange

Forcclosure Attomey Fecs: Varics Recast (up to): 3250.00

Other fees may apply. For complete list visit our website at www.Caliber ~lomel,oan§.com

;\"IORTGAGE COUNSELII\"C AND ASSlSTA:\'CE AND BANKRUP 'r.\'OTlCE

 

Mortgage Counseling and Assistance: lt' you would like counseling or assistance, you can find a list of counselors in your area on the U.S. Department of Housing
and Urban Development‘s website at www.hud.gov or call 1~800-569-4287.

Autumnted Account lnformatiun: Account information is easy to access through Caliber Home loans, Inc. Automated Phone Service by calling 800-401-6587. Please
have your loan number and your Social Seeurity Number to access this convenient service Automated information is available 24/7.

Bankruptcy Notice: Please note that notwithstanding anything herein to the contrary, in the event you are subject to an "Automatic Stay" issued by a Unitcd States
Bankruptcy court, this communication is not intended to collcct, assess, or recover a debL ln the event the referenced debt has been discharged in bankruptcy, this
communication is not intended to collect, recover, or offset any such debt as a personal liability to you. Please be advised that this communication constitutes neither a
demand for payment nora notice of personal liability However, unless the bankruptcycourt has ordered otherwisc, pleasealso note that despiteany such bankruptcy filing,
whatever rights we hold in the property that secures thc obligation remain unimpaircd. This mms tliat, unless otherwise ordered by the bankruptcy court, if the
requirements of the loan document are not met and the “Autotnatic Stay°‘ is no longer in effect, we can pursue whatever remedy rights we hold in the property pursuant
to the securityhagrecment, such as the right to foreclose.'l'his notice is not intended as legal advice and you should consult your lawyer if you have any legal questions
about your rig ts.

You may update your personal information by visiting our website at
WWW.CaliberHomeLoans.com or call 1-800-401-6587.

 

 

RETURN SERV€CE ONLY

RE?RESENTATION OF PR¥NTED DOCUMF:N|

CAL|BEB¢§J;;”§,;;§S@@MMSS linen 01/07/19 Pasq$;ln§§ga;§§§$?/Z§?;

g HOME LOANS Danasrx 75261-9063

7-759‘92910~0011667-004-000~010-000~000

L|SA R HENDERSON
PO BOX 1044
BISCOE NC 27209-1044

 

If you have questions or concerns about your statement,
Please contact us at 1-800~401-6587 between the hours of
9:ODam and 6:00pm, Monday through Friday (CST), or email
us anytime by logging in fo your account at
myaccount.caiiberhomeloans.com and selecting “Contaci Us."

 

 

Account Number 9805302206
Post-Petition Payment Date 01/01/19
$3,085.06

Post-Pethion Payment Amount

 

Property Address: 8753 HAYSHED LN
COLUMBIA MD 21045

    

 

Messages or Transaction Activity 1 (Continued)

Data Descrip'¢ion T'::‘:::::m Principa\ interest Escruw Charges U;Zprg;ed Fees

1240-2018 sing\e mem Receim $510.02 $0.00 $0.00 $o.oo $o.oo $510.02 $0.00

12-1&2018 single mem Receipr $510.02 $0.00 $o.oo so_oo $510.02 $0.00
5510.02 $o.oo $0.00 $0.00 -$510.02 $0.00

12-13-2018 Single \tem Receipt

internat Reorint

__

 

 

 

 

RETuRN sEercE oNLY
CAl_l B
l-i O M E L

 

NMLS lD 15622

5~759-92472»0032168-01 1-000-010-000-000

L|SA R HENDERSON
PO BOX 1044
BISCOE NC 27209-1044

Bankruptcy Message

Our records show that you are a debtor in bankruptcy. We are sending
this statement to you for informational and compliance purposes only. lt
is not an attempt to collect a debt against you.

if your bankruptcy plan requires you to send your regular monthly mortgage
payments to the Trustee, you should pay the Trustee instead of us. Please
contact your attorney or the Trustee if you have questions

if you want to stop receiving statements write to us.

 

Account information

0utstanding Principa| $122,512.31
interest Rate

Prepayment Penalty

 

 

KEF’KEC[ZN ll~\| lKJ|\l Ul_ l'l'il|\l l IZLJ LJ\Jl`/U|VIEN|

Y:§§§Y§§§:“‘°‘Bdt§”aa Filed 01/07/19 Pag'§§;'m$g§#’e mg

tatement
e: 11/19/2018

|f you have questions or concerns about your statement,
Please contact us at 1-800-401-6587 between the hours of
B:OOam and 6:00pm, Monday through Friday (CST), or email

us by logging in to your account at
account.caliberhomeloans.com and selecting “Coniact Us.”

 

m

 

 

Account Number 9805302206
Post-Petition Payment Date 12I1l18
Post-Petition Payment Amount $4,256.19

 

 

 

Property Address: 8753 HAYSHED LN
COLUMB|A MD 21045

Exp|anation of Payment Amount (Post-Petition Payment)

  

$351. 0

interest $536.69
Escrow (Taxes and lnsurance) $275.52
Regular Monthly Payment $1,164.11
Past Unpaid Amount $3,092.08
Total Fees and Charges $0.00
Total Payment Amount $4,256.19

The Payment Amount does not include any amount that was past due before
you filed for bankruptcy.

 

Transaction Activity (10/21/18 - 11/1

 

Unapplied

 

Date Description Tr:nms:::t°n Principa| interest Escrow Charges Funds Fees
11-16-2018 Single item Receipt -$232.15 $0.00 $0.00 $0.00 $0.00 -$232.15 $0.00

Paid Year
to Date
$972.30

$1,693.47
$831.33

$0.00
$884.07
$4,381.17

Recently
Paid
$0.00
$0.00
$0.00
$0.00

($232.15)
($232.15)

Past Payments Breakdown:

Principal

interest

Escrow (Taxes and lnsurance)
Fees

Partiai Payment (Unapp|ied)*
Total

 

 

Summary of Amounts

Paid Last Month
Total Paid During Bankruptcy
Current Balance

$232.15
$232.15
$15,091.19

 
 
   
  
 

 

Past Due Before Bankruptcy Filing (Pre-Petition Arrearage)

This box shows amounts that were past due when you filed for bankruptcy. lt may also
include other allowed amounts on your mortgage loan. The trustee is sending us the
payments shown here. These are separate from your regular monthly mortgage
payment

  
 

  

We have not received all of your mortgage payments due since you
t“l|ed for bankruptcy.

This statement may not show recent payments you sent to the Trustee that
the Trustee has not yet forwarded to us. Please contact your attorney or the
Trustee if you have questions

"Partial Payments: Any partial payments that you make are not applied to
your mortgage, but instead are held in a separate suspense account unless
your loan is current, prepaid, or a daily simple interest loan, if you pay the
balance of a partial payment, the funds will then be applied to your mortgage

 

 

 

 

 

PLEASE WR|TE YOUR ACCOUNT NUMBER ON YOUR CHECKAND RETURN THE BOTTOM PORT|ON

Payment Date

12/01/18

 

L|SA R HENDERSON
PO BOX 1044
B|SCOE NC 27209~1044

CAL|BER HOME LOANS, |NC.
P.O. BOX 650856
DALLAS, TX 75265-0856

 

lt your bankruptcy plan requires you to send your regular
monthly mortgage payments to the Trustee, do not send your
payment to us. |nstead, you should send your payment to the
trustee

 

 

lnternet Reprint

 

Account Number

9805302206 $4,256.19

Additional
Principal .

Additional
Escrow .

Total Amount
Enclosed .

 

 

      
           

              

It\'"r'l”\')RTAl"l’l' CALIBL'R HOME LUANS CGNTAC']' INFURP<."" '1`101"¢

     

Payments*: Payments - Overnight*: Fax Numbers: Questious about Tax:
P.O. Box 650856 Caliber Home Loans Fax payoff rcquests: 1-405-608-2003 Phone: 1-844-815-6406
Dailas, Tx 75265.0356 Attn: Lockbox Operations 650856 P_O. Box 9209

2701 East Grauwylcr Rd., BLDG l Coppell, TX 75019~9210

lrving TX 75061
Correspondence Address: Questions about Property insurance: Questions about Mortgage Insurance: Spanish to English 7-l~l or 1~888-777-586]
I’.O. Box 24610 Phonc: ]-866-825-9268 P.O. Box 272556 T'l"Y to Voice 7~1-1 or 1~800-735-2989
Oklahoma City, OK 73124 P.O. Box 773] Oklahoma City, OK 73137'2556

Spn`ngi*icld, OH 45501

Notices ofError, Requests for Int`ormation or Qua|ificd Written Requests must be sent to: P.O. Box 270415, Oklahoma City, OK 73137. Please include your specific concern
or question and account number

Oregon Residents: Residential mortgage loan servicch are regulated by the Orcgon Division ofFinancial Regulation, To file a complaint, call (866) 814~97]0

or visit http://dfr.oregon,gov

Caliber Home Loans, lnc., mortgage scrviccr, is registered with the Supen'ntendent of the New York S\ate Department of Financial Serviccs. Borrowers have the right to

file complaints about the servicer with the New York State Department of Financial Services. You may obtain further information from the New York Statc Department
of Financial Services by calling the Department’s Consumer Help Unit at l-877-BANK-NYS or by visiting the Department’s website at http://www.dt`s.ny.gov.

lMPORTANT PAYMENT INFORM ATION

 

Payment Options*: Caliber Home Loans, Inc. provides you the following options for making your loan payments

- Mail: P.Ot Box 650856, Dallas, TX 75265-0856
- Pay-by~phone**:1~800-401-6587
** A fee may apply for this service.

Faynrent lnformation: Additional Amount: Please designate how you want additional funds to be applied; we will apply them as directed provided your account is current.

If your account is current, undesignatcd funds will be applied per thc terms of your mortgage loan documents chardless of the account status, principal prepayments
will only be applied to your account if your contract allows for prepayments

Your payment is credited on the day it is received at ourpayment center. lt is not credited the day it is postmarked Payments made by check are processed electronically
by using the information listed on the chcck. Paymenm by check authorize us to create a one»time electronic funds transfer and process the payment as either a paper

check or electronic draft The check will not be returned to you. If the check does not clear at the time it is presented for processing, we may attempt to withdraw funds
from your account electronically one or more times Postdated checks will be processed on the date they are receivcd. Allowable fees may apply for returned or
rejected payments

Noticc of Negative lnformalion.' Wc may report information about your account to the Credit Bureaus. Late payment, missed paymenls, other defaults, or bankruptcy filing
on your account may be reflected in your credit report

*If your bankruptcy plan requires you to send your regular monthly mortgage payments to the Trustee, do not send your payment to us. Instcad, you should
send your payment to the Trustee,

IN SURAN CE/PR()PERTY TA X INF()RM ATI ()N

 

Insurance chuiremcnts: The terms of your loan require that you maintain homeowner’s insurance coverage We suggest that you consult your insurance company to
determine these coverage amounts Flood Insurance is required for all properties located in a Special Flood Hazard Arca as designated by FEMA. Policy Information: To
protect our mutual interesls, the mortgage clause of your policy must include the following: Caliber Home Loans ISAOA, P.O. Box 7731, Springticld, OH 4550]. You
may also mail or fax a copy of the declaration page to our office (Fax it 1-937-525-4120). For insurance questions you can reach our Insurance Department at 1~866-825-9%8.

Property: In the event of damage to your home, notify your insurance agent. After the claim has been tiled, please contact us at 1»866-940-2335 so that we may gn.ride
you through this process You can also write to us at Insurance Claims, Caliber Home Loans, P.O. Box 6501, Springfreld, OH 45501»65014

Loans with Escrowcd Tax: For Tax questions call 1-844-815-6406. If your property taxes are paid from an escrow account with us and you receive a tax bill, please
forward thebill immediatelon the following address: Caliber Home Loans, lnc., P.O. Box 9209 Coppell, TX 75019~92! 0. Please be sure to write your loan number on the
bill, You may also fax current tax bills to our Tax Deparlmcnt at 1-509-797-8974. Evidencc of payment for delinquent taxes should be faxed to 817~826-1258.

FEE SCHEDULE (`UNLESS Lll\illTED BY STA'I`E LAW OR YOUR BANKRUPTCY PROCEED{NG)

 

Appraisal Foe (up to): $ 1,200.00 Late Fccs: Varics Release / Reconveyancc Fee (up to): 5600.0()
Assumption Fce: Varies Oll€ Tim€ ACH (up fO)f $3-50 Returned Check Fee: Varies
Bankruptcy Attnmey Feeg; Varies Pa'“jia] Relea§e (“P to): 5500‘00 Subordination (upto): $250.00
Brokers Pricc Opinion (up to): 5250.00 §§ls‘g:;n§:;v};geznz:;’to); 530`00 Title Scarch (up to): $500.00
CEMA Document Fee (Non~Caliber to Caliber): 3500.00 prepayment penalty Varies Vacant Property Registration (up to): 311,000.00
CEMA DOC“IU€H\ Fee (Calib€r 10 Caliber)¢ 3250-00 Property lnspeclion (up to): 330.00 Westem Union (up to): 315.00
Fax Feei 35~00 Property Prcscrvation: Varies ***May be subject to change

Foreclosure Attomey Fees: Varics Recast (up to): 5250.00

Olher fees may apply. For complete list visit our website at Mgaldler_llomemmgm

l\‘l()R'l`Gz\GE COl";\;SELlXC A.\YD .\SS|STA\§\’CF. AN[) BANKR|JPTCY N()TICE

 

Mortgage Counseling land Assistancc: If` you would like counseling or assistancc, you can find a list of counselors in your area on the U.S. Dcpartment of Housing
and Urban Development’s website at www.hud.gov or call 1-800-569»4287.

Automated Account Informatiun: Account information is easy to access through Caliber Home Loans, lnc. Automated Phone Service by calling 800-401~6587. Please
have your loan number and your Social Security Number to access this convenient scrvice. Automated information is available 24/ 7.

Bankruptcy Noticc: Please note that notwithstanding anything herein to the contrary, in the event you are subject to an “Automatic Sta)?’ issued by a United States
Bankruptcy court, this communication is not intended to colloct, assess, or recover a debt. In the event the referenced debt has been discharged in bankruptcy, this
communication is nol intended to collcct, recover, or offset any such debt as a personal liability to you. Please be advised that this communication constitutes neither a
demand for payment nora notice of personal liability Howcvcr, unless the bankruptcycourt has ordered otherwise, please also note that despite any such bankruptcy filing,
whatever rights we hold in the property uiat secures the obligation remain unimpaired. This means Lhat, unless otherwise ordered by the bankruptcy courl, if the
requirements of the loan document are not met and the “Automatic Slay” is no longer in effect, we can pursue whatever remedyrights we hold in the property pursuant
to the security agreement, such as the right to foreclose This notice is not intended as legal advice and you should consult your lawyer if you have any legal questions
about your rights

You may update your personal information by visiting our chsitc at
WWW.CaliberHomcLoans.corn or call 1-80()-4()1-6587.

 

RETURN SERV|CE ON LY

lt

 

NMLS |D 15622

8-759-91760~0008145-003-000¢01£¥000-000

L|SA R HENDERSON
PO BOX 1044
BISCOE NC 27209-1044

 

Rl:l~)l'{l:$l;N l A| |UN Ul' l"l<lN | tl) UUUU|VH:N|

§<£;,'E'B§it§ §§Yoj;e§§“igg;"°iidli“éa Filed 01/07/19 Pagg;;§§)§

Statement
a e:10/17/2018

lt you have questions or concerns about your statement,
Please contact us at 1-800-401-6587 between the hours of
9:OOam and 6:OOpm, Monday through Friday (CST), or email
us by logging in to your account at
account.ca|iberhome|oans.com and selecting “Contact Us."

 

m

 

Bankruptcy Message :

Our records show that you are a debtor in bankruptcy. We are sending
this statement to you for informational and compliance purposes only. lt
is not an attempt to collect a debt against you.

 

Account Number 9805302206
Post-Petition Payment Date 06/01/18
Post-Petition Payment Amount $6,095.82

 

 

lf your bankruptcy plan requires you to send your regular monthly mortgage
payments to the Trustee, you should pay the Trustee instead of us. Please
contact your attorney or the Trustee if you have questions

lt you want to stop receiving statements, write to us.

 

Account |nformation

 

Outstanding Principa| $122,512.31
lnterest Rate 5.50000%
No

Prepayment Pena|ty

 

 

Property Address: 8753 HAYSHED LN
COLUMB|A MD 21045

Explanation of Payment Amount (Post-Peiilion Payment)
‘ $350.30

Princlpal

lnterest $538.29

Escrow (Taxes and lnsurance) $275.52
Regu|ar Monthly Payment $1,164.11

Past Unpaid Amount $4,931.71

Total Fees and Charges $0.00
Total Payment Amount $6,095.82

The Payment Amount does not include any amount that was past due before
you filed for bankruptcyA

 

Transaction Activity (09/18/18

 

Unapp|ied

 

Date Description Tr:nms:::;m Principa| interest Escrow Charges Funds Fees

10-05-2018 Mortgage Payment $1,165.70 $325.58 $563.01 $277.11 $0.00 $0.00 $0.00
10-05~2018 Single ltem Receipt $109<00 $0.00 $0.00 $0.00 $0.00 $109.00 $0.00
10-052018 Sing|e ltem Receipt $232.15 $0.00 $0.00 $0.00 $0.00 $232.15 $0.00

Paid Yeair
to Date
$972.30

$1,693.47
$831.33

$0.00
$884.07
$4,381.17

Recently
Paid
$325.58
$563.01
$277.11
$0.00
$341.15
$1,506.85

Past Payments Breakdown:

Principa|

l nterest

Escrow (Taxes and |nsurance)
Fees

Partia| Payment (Unapp|ied)*
Total

 

 

  

$0.00
$0.00
$9,636.54

Paid Last Month
Total Paid During Bankruptcy
Current Balance

Summary of Amounts Past Due Before Bankruptcy Filing (Pre-Petition Arrearage)

This box shows amounts that were past due when you Hled for bankruptcy lt may also
include other allowed amounts on your mortgage loan. The trustee is sending us the
payments shown here. These are separate from your regular monthly mortgage
payment

 
   

We have not received all of your mortgage payments due since you
filed for bankruptcy.

This statement may not show recent payments you sent to the Tn.istee that
the Trustee has not yet forwarded to us. Please contact your attorney or the
Trustee if you have questions

”Partlal Fayments; Any partial payments that you make are not applied to
your mortgage, but instead are held in a separate suspense account unless
your loan is current, prepaid, or a daily simple interest loan. |f you pay the
balance of a partial payment, the funds will then be applied to your mortgage

  
   
  
 

   
  
   

   
  
      

 
 

 

PLEASE WR|TE ¥OUR ACCOUNT NUMBER ON YOUR CHECK AND RETURN THE BOTTOM PORT|ON

Payment Date

 

Account Number

 

 

1 1/01/18 9805302206 $6,095.82
L|SABR HE(|]\BERSON
Po ox 1 - -
BiscoE Nc 27209-1044 Add,'t'°_"a' $
Prmclpa| ,
Additional $
CALIBER HOME LOANS, |NC. ESC|'°W ,
P.O. BOX 650856
DALLAS, TX 75265-0856
Total Amount s
Enclosed ,

 

lt your bankruptcy plan requires you to send your regular
monthly mortgage paymens to the Trustee, do not send your
payment to us. |nstead, you should send your payment to the
Trustee.

 

 

 

lntemet Reprint

__,

 

